            Case 1:19-cv-01476-DLF Document 10 Filed 11/15/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

NORTHERN VIRGINIA CAPITAL                               )
DEFENDER OFFICE,                                        )
               Plaintiff,                               )
                                                        )
                 v.                                     )   No. 1:19-cv-1476-DLF
                                                        )
FEDERAL BUREAU OF INVESTIGATION,                        )
               Defendant.                               )
                                                        )

                                    JOINT STATUS REPORT

          Pursuant to this Court’s September 18, 2019 Minute Order, Plaintiff Northern Virginia

Capital Defender Office (“NVCDO”) and Defendant Federal Bureau of Investigation (“FBI”)

provide the following status report:

          Since submission of the September 16, 2019, Joint Status Report, the FBI has provided

responsive records to Plaintiff, and the parties agree that the FBI has sufficiently responded to

Plaintiff’s Freedom of Information Act request and no issues concerning that request warrant the

Court’s review. The parties are presently conferring on a stipulation of dismissal to resolve this

matter.

          The parties propose to provide the Court with a further status update on or before January

15, 2020, if they have not yet stipulated to this case’s dismissal by that time.



Respectfully submitted,
                                               s/
                                               Jay Ward Brown
                                               BALLARD SPAHR LLP
                                               1909 K Street, NW
                                               12th Floor
                                               Washington, DC 20006-1157
                                               Telephone: (202) 508-1136
                                               brownjay@ballardspahr.com
        Case 1:19-cv-01476-DLF Document 10 Filed 11/15/19 Page 2 of 3



                                   s/
                                   Christopher M. Proczko (pro hac vice)
                                   BALLARD SPAHR LLP
                                   80 S. 8th Street, Suite 2000
                                   Minneapolis, MN 55402
                                   Telephone: (612) 371-3211
                                   proczkoc@ballardspahr.com

Date: November 15, 2019            Attorneys for Plaintiff

                                   Jessie K. Liu, D.C. Bar 472845
                                   United States Attorney for the District of Columbia

                                   Daniel F. Van Horn, D.C. Bar 924092
                                   Chief, Civil Division

                                   By: _/s/______________________________
                                   Peter C. Pfaffenroth, D.C. Bar 496637
                                   Assistant U.S. Attorney
                                   555 Fourth St., N.W.
                                   Washington, D.C. 20530
                                   Telephone: (202) 252-2513
                                   peter.pfaffenroth@usdoj.gov

                                   Attorneys for Defendant




                                      2
          Case 1:19-cv-01476-DLF Document 10 Filed 11/15/19 Page 3 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NORTHERN VIRGINIA CAPITAL                                )
DEFENDER OFFICE,                                         )
               Plaintiff,                                )
                                                         )
                v.                                       )   No. 1:19-cv-1476-DLF
                                                         )
FEDERAL BUREAU OF INVESTIGATION,                         )
               Defendant.                                )
                                                         )

                                      [PROPOSED] ORDER

        The Court has received the parties’ November 15, 2019, Joint Status Report. The parties

are hereby ordered to file a further Joint Status Report on or before January 15, 2020, to advise

the Court on the status of this litigation if it remains pending at that time.


        Date: ____________________                              _____________________________
                                                                United States District Judge




                                                   3
